Citation Nr: 0729219	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-19 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for traumatic 
deflection of the nasal septum.

2.  Entitlement to service connection for coronary artery 
disease due to exposure to Agent Orange.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including chronic bronchitis due to 
exposure to Agent Orange.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities due to exposure to Agent 
Orange.

5.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities due to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).

From the statements in the veteran's claims file it appears 
that the veteran is claiming service connection for chronic 
sinusitis as secondary to his service-connected nasal septum 
disability.  Accordingly, this claim is referred to the 
agency of original jurisdiction (AOJ) for appropriate action.

In March 2004, the veteran claimed service connection for 
Diabetes Type II as secondary to Agent Orange exposure.  This 
issue has not been specifically adjudicated by the AOJ.  This 
issue is also referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The veteran's traumatic deflection of the nasal septum 
does not result in any obstruction of the nasal passages.

2.  The veteran's claimed cardiac, pulmonary, and peripheral 
neuropathy disabilities are not disabilities for which 
service connection is presumed for those veterans exposed to 
Agent Orange, and veteran's cardiac, pulmonary, and 
peripheral neuropathy disabilities are unrelated to the 
veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for traumatic 
deflection of the nasal septum are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6502 (2006).

2.  Coronary artery disease, COPD, including chronic 
bronchitis, and peripheral neuropathy of the upper and lower 
extremities were not incurred in or aggravated by military 
service and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates with respect to the service connection 
claims, and has not been provided notice of the type of 
evidence necessary to establish an effective date with 
respect to his increased rating claim, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In this case, the Board has 
determined that service connection is not warranted for any 
of the claimed disabilities, and that an increased rating is 
not warranted for the veteran's nasal septum disability.  
Consequently, no disability ratings or effective dates will 
be assigned, so there can be no possibility of any prejudice 
to the veteran in not notifying him of the evidence pertinent 
to these elements.

In a March 2003 letter, prior to the July 2003 RO 
adjudication of the veteran's claims, the RO notified the 
veteran of its duty to assist him in obtaining pertinent 
evidence and medical records to support his claims as well as 
requested that he submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement 
for his claims.  The RO also requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession.  

The record reflects that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran has submitted private medical records and the RO has 
obtained additional private medical records on behalf of the 
veteran.  The veteran has been provided an appropriate VA 
medical examination for his increased rating claim.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  

The veteran has not been afforded a VA examination in 
connection with his service connection claims, but the Board 
is of the opinion that such an examination is unnecessary to 
make a decision in this case.  Under 38 C.F.R. § 3.159(c)(4), 
a medical examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  

In this case, while the veteran has currently diagnosed 
cardiac, pulmonary, and peripheral neuropathy disabilities, 
there is absolutely no evidence beyond the veteran's own 
contentions that these disabilities are in any way associated 
with an established event, injury or disease in service.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran, does not contain competent evidence to 
suggest that the claimed disabilities are related to the 
veteran's military service.  Under these circumstances, the 
Board believes that a VA examination regarding the veteran's 
service connection claims is unnecessary and will address the 
merits of these claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

I.  Entitlement to a compensable rating for traumatic 
deflection of the nasal septum.

The veteran asserts that he is entitled to an increased 
rating for his service-connected nasal septum disability.  
The veteran was granted service connection and a 
noncompensable rating for traumatic deflection of the nasal 
septum, post operative, by rating action in June 1983.  He 
submitted his claim for an increased rating in July 2002.  

A January 2003 private outpatient record indicated that the 
veteran complained of sinus pressure with headaches and he 
received a diagnosis of sinusitis.  The veteran submitted a 
January 2004 note from a private physician who stated that 
the veteran experienced chronic sinusitis which was related 
to the nasal trauma that the veteran incurred in 1966. 

The Board notes that service connection is not currently in 
effect for sinusitis and that the Board is only considering 
the rating appropriate for his service-connected traumatic 
deflection of the nasal septum, post operative.

On VA examination in May 2003, the veteran's septum was noted 
to be midline but somewhat irregular.  Physical examination 
and CAT scan of the veteran's nose revealed no obstruction of 
the nasal passages.  The examination report noted that there 
was evidence of acute left maxillary sinusitis.

The veteran's service-connected traumatic deflection of the 
nasal septum, post operative, is evaluated as traumatic 
deviation of the nasal septum on the basis of residual 
obstruction.  A 10 percent rating is warranted for 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6502.  A review of the medical evidence, including the May 
2003 VA examination report, the private medical records, and 
the January 2004 private physician statement, fails to show 
that the veteran has obstruction of either nasal passage.  
The May 2003 VA examination report clearly shows that the 
veteran did not have any obstruction of the nasal passages.  
Without a 50 percent obstruction of the nasal passage on both 
sides, or a complete obstruction on one side, a compensable 
rating is not warranted.  38 C.F.R. § 4.97, Diagnostic Code 
6502. 

The record does show that the veteran has complaints of 
headaches and of sinusitis.  However, as noted above, service 
connection is not currently in effect for sinusitis.  
Accordingly, the veteran may not be granted a rating under 
the Diagnostic Codes appropriate for sinusitis.  

Accordingly, a preponderance of the evidence supports the 
noncompensable evaluation currently in effect for the 
veteran's traumatic deflection of the nasal septum, post 
operative, and an increased rating is not warranted.  38 
C.F.R. § 4.7, 4.97, Diagnostic Code 6502.  

II.  Entitlement to service connection for coronary artery 
disease; COPD, including chronic bronchitis; and peripheral 
neuropathy of the extremities due to exposure to Agent 
Orange.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including cardiovascular, which become manifest to a 
compensable degree within the year after service, will be 
rebuttably presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The record shows that the veteran served in the Navy.  There 
is a question as to whether the veteran served in Vietnam.  
Even if the Board were to find that he served in Vietnam and 
was entitled to the presumption of being exposed to Agent 
Orange, his claims of service connection would still fail.  
See 38 U.S.C.A. § 1116(f).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
chronic lymphocytic leukemia, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The 
foregoing diseases shall be service connected if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 (West 2002); 38 C.F.R. § 3.307(d) are also satisfied.

Analysis

Assuming that the veteran served in Vietnam, he would be 
presumed to have been exposed to herbicides.  The Board 
notes, however, that coronary artery disease, COPD, chronic 
bronchitis, and peripheral neuropathy of the upper and lower 
extremities are not diseases that are subject to presumptive 
service connection based on exposure to Agent Orange in 
Vietnam.  While the list of presumptive diseases includes 
acute and subacute peripheral neuropathy, such is described 
by Note 2 of Diagnostic Code 3.309(e) as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of date of 
onset.  The peripheral neuropathy of the upper and lower 
extremities for which the veteran is seeking service 
connection is chronic in nature and is not the type of 
peripheral neuropathy for which presumptive service 
connection is provided as described by Note 2 of 38 C.F.R. 
§ 3.309(e).  Since the disabilities for which the veteran is 
claiming service connection based on exposure to Agent 
Orange, that is coronary artery disease, COPD, chronic 
bronchitis, and peripheral neuropathy of the upper and lower 
extremities, are not listed under 38 C.F.R. § 3.309(e), the 
veteran is not entitled to service connection for these 
disabilities on a presumptive basis stemming from his 
exposure to Agent Orange in service.
 
In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, but 
must also determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).  In other words, the fact that the veteran 
does not meet the requirements of 38 C.F.R. § 3.309 does not 
in and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation.  In 
this regard, the veteran can provide evidence showing that he 
was exposed to Agent Orange during service and that such 
exposure caused his claimed disabilities or that he has the 
disabilities on appeal due to service, including an event in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, 
a review of the medical evidence fails to reveal any record 
that attributes the veteran's current coronary artery 
disease, COPD, chronic bronchitis, or peripheral neuropathy 
of the upper and lower extremities disabilities to any 
exposure to Agent Orange.  Accordingly, the veteran is not 
entitled to service connection for his claimed disabilities 
on either a direct or a presumptive basis based on any 
exposure to Agent Orange in service.

The veteran's service medical records do not reveal that the 
veteran developed coronary artery disease, COPD, chronic 
bronchitis, or peripheral neuropathy of the upper and lower 
extremities disabilities during service.  Nor were any of 
these disabilities shown within a year of discharge from 
service.  Accordingly, the veteran is not entitled to 
presumptive service connection for any of these disabilities 
based on the disability being a chronic disease listed in 
38 C.F.R. § 3.309(a).

In this case, the only evidence linking the veteran's current 
coronary artery disease, COPD, chronic bronchitis, and 
peripheral neuropathy of the upper and lower extremities to 
service are his own assertions.  However, as a layperson he 
is not competent to render a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Not only were coronary artery disease, COPD, chronic 
bronchitis, and peripheral neuropathy of the upper and lower 
extremities not shown to have been present in service, or for 
many years after discharge from service, but none of the 
medical evidence indicates that those disabilities are 
related to service in any way.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for coronary artery disease, COPD, 
chronic bronchitis, and peripheral neuropathy of the upper 
and lower extremities, on either a direct or presumptive 
basis.


ORDER

Entitlement to a compensable rating for traumatic deflection 
of the nasal septum is denied.

Entitlement to service connection for coronary artery 
disease, including as a result of exposure to Agent Orange is 
denied.

Entitlement to service connection for COPD and chronic 
bronchitis, including as a result of exposure to Agent Orange 
is denied.

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, including as a result of exposure 
to Agent Orange is denied.

Entitlement to service connection for peripheral neuropathy 
of the upper extremities, including as a result of exposure 
to Agent Orange is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


